Dryden, Judge,
delivered the opinion of the court.
This was a suit under the act concerning the transportation of slaves by railroad companies, approved 27th February, 1855, (Sess. Acts 1855, p. 169,) to recover double the value of a slave of the respondent, alleged to have been transported on the plaintiff’s railroad in violation of said act. The respondent recovered a verdict and judgment in the court below, and, after moving for a new trial and in arrest without success, the railroad company has brought the case here by writ of error.
The same question arises in this case as that upon which the case of Welton v. The Pacific Railroad turned, decided at the last term of this court; and for the reasons given in the opinion of the court delivered in that case, the judgment in this case must be reversed.
With the concurrence of Judge Bates, the judgment is reversed and the cause remanded;
Judge Bay not sitting.